DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 42-60 are rejected under 35 U.S.C. 101 because  the disclosed invention is inoperative and therefore lacks utility.
The present application relates to a substance "synchronized water”, the properties of which seem to offend against the generally accepted laws of physics (e.g. a freezing point about 6-8 degrees lower than the melting point). Although water may be liquid below 0 degrees C in the form of supercooled water, "synchronized water" has been understood as something rather different from supercooled water since supercooled water is only metastable and freezes quickly e.g. when ice crystals or small particles are added thereto. However, if the invention seems, at least at first, to offend against the generally accepted laws of physics and established theories, the disclosure should be detailed enough to prove to a skilled person conversant with mainstream science and technology that the invention is indeed feasible, i.e. susceptible of industrial application. There is no such satisfactory proof in the present application. According to example 1, distilled water was exposed to daylight and three TGM matrices (SS, SSc and GTS) for 24 h at ambient temperature. According to table 1, the melting point and the freezing point were found to be as claimed in claim 42. Example 1 does not prove to a skilled person that the claimed substance indeed can be obtained. No other experiments supporting claim 42 are presented. Thus, in the lack of convincing experimental evidence, and since the claimed invention belongs to a somewhat skilled person conversant with mainstream science and technology that the invention is indeed feasible, i.e. susceptible of industrial application. There is no such satisfactory proof in the present application.
 	The specification defines “synchronized water” as water “in which all single water molecules at the same time are arranged in an identical way to a stable homogenous macrostructure”. While ice forms a crystalline structure, the claims clearly claim liquid water and, thus, “synchronized water” as defined in the specification is an impossibility.                        
  	Example 13 only mentions that synchronized water was used it does not indicate how the synchronized water was prepared or provide any evidence that the synchronized water had the claimed characteristics of distilled condition, at atmospheric pressure and having the claimed density range, water temperature at freezing point, melting point range, surface tension range and dielectric constant range. 
 	Furthermore, it is well known that heart rate and blood pressure are variable and easily affected by various factors which have nothing to do with consuming or coming into contact with an active agent. The Applicant's experiments do not confirm that the claimed synchronized water has utility as the tests are not sufficient to show that the tested water was caused of the purported changes in blood pressure, heart rate and heart rate variability. In the experiments of the subject was tested once with the either the control water or test water over a fifteen-minute period and after the two week wash out period was tested with the other water over a 15-minute period with in each case a 15-minute rest period prior to taking one of the waters. There was no indication as to whether the tests were performed during the same time of day on each of the days and there is no indication as to the breathing pattern at the time of the test. Because of the normal variability in heart rate and blood pressure this is not adequate to show that the tested water had any effect on treating hypertonia, reducing heart rate or increasing a heart rate variability. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-60 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention as there is insufficient evidence which establishes one of ordinary skill in the art would be able to make and/or use synchronized water in which all single water molecules at the same time are arranged in an identical way to a stable homogeneous macrostructure where the synchronized water is in distilled condition, at atmospheric pressure.
The nature of the invention:
The claimed invention is directed to method of using synchronized water to treat hypertonia, reducing heart rate or increasing heart rate. The Specification discloses that synchronized water is distinguished from other forms of water by the claimed density, water temperature at freezing point, melting point, surface tension and dielectric constant (Specification, page 3, lines 17-25, page 25, lines 5-8).
The state of the prior art and the predictability or lack thereof in the art:
The prior art does not appear to disclose the claimed synchronized water, preparation or use of the same. Ice has structure on the macrostructure scale but not water. See Isgro et al. (Case Study: Water and Ice), page 6. Further, based on scientific evidence, the hydrogen bonds in liquid water are continually breaking and reforming and moving around. See Yarris (Science @Berkeley Lab)(2005) and Cho (2016). Furthermore, it is well known that heart rate and blood pressure are variable and easily affected by various factors which have nothing to do with consuming or coming into contact with an active agent. See Shmerling, Harvard Health Blog (2015) (blood pressure, heart rate and blood test results have been shown to improve among subsets of research subjects which responded to placebo). The Applicant's experiments do not confirm that the claimed synchronized water has utility as the tests are not sufficient to show that the tested water was caused of the purported changes in blood pressure, heart rate and heart rate variability. In the experiments of the subject was tested once with the either the control water or test water over a fifteen-minute period and after the two week wash out period was tested with the other water over a 15-minute period with in each case a 15-minute rest period prior to taking one of the waters. There was no indication as to whether the tests were performed during the same time of day on each of the days and there is no indication as to the breathing pattern at the time of the test. Because of the normal variability in heart rate and blood pressure this is not adequate to show that the tested water had any effect on treating hypertonia, reducing heart rate or increasing a heart rate variability. See Moore, HRVcourse.com (2017) (the body is in a constant state of flux in responses to stressors and recovery processes as such one short Heart Rate Variability measurement might be skewed and not capture the "normal state", and that it is important to take several days’ worth of measurements in a week, ideally over several weeks, to ensure that the single day is not an outlier; with respect to time of day, circadian rhythm has a strong effect on HRV throughout the day; breathing patterns can affect the Vagus nerve and parasympathetic nervous system which effect HRV), pages 4, 6, 8; Keenan, BMJ (2009)(measurements of blood pressure are rather imprecise because they are prone to considerable background day to day variability and this can make it difficult to detect a true change in blood pressure and long term monitoring requires the correct interpretation of measurements as reflecting either day to day variability or a true change in blood pressure). Page
As such, predictability in the art appears to be low.
The amount of direction or guidance present and the presence or absence of working examples:
 	The Specification purports to discloses methods and devices of preparing the above described water in which water is subjected to light shown through glass having various geometric designs or shapes and use of the synchronized water for treating the claimed conditions. The Specification does not appear to provide evidence showing that the water molecules are in fact synchronized as indicated. The purported differences in density, permittivity, water temperature at freezing point, melting point and surface tension do not appear to be significantly different from non-synchronized water. The melting point of 0.1 to 0.2 degrees Celsius (O degrees Celsius), water temperature at freezing point of -6.7 - -8.2 degrees (supercooled water can have temperatures lower than the normal freezing point of water of 0 degrees Celsius), density of 0.997855 to 0.998836 g/ml at 22 degrees Celsius (0.998204 at 20 degrees Celsius and 0.997045 and 25 degrees Celsius) , surface tension of 72.3 to 72.7 dyn/cm at 22 degrees Celsius (72.8 dynes/cm at 20 degrees Celsius and 1 atm) and dielectric constant of 82.4 to 82.6 F/m (measurement of dielectric constant can be effected by impurities, temperature, frequency and experimental error or variance) are not so different from normal values that errors in measurement or variances caused by differences in experimental procedures and measurement devices cannot be excluded as the reason for said differences. See Isgro et al. at pages 4-6, 13; Vedamuthu et al. (J. Phys. Chem. (1994)) at page 2224 (listed in IDS (6/12/2012)); Ellison et al. at pages 181, 185, 186, 193. Further, the atmospheric pressure can effect both the freezing point of water and melting point of ice, however, the claims nor the working examples in the Specification appear to indicate the specific atmospheric pressure. See Chem Wiki (2015). Further, as indicated above, the experiments disclosed in the application and in the Johansson,  articles are not sufficient to show that the claimed synchronized water was effective to treat hypertonia, decrease blood pressure and increase HRV.

The breadth of the claims and the quantity of experimentation needed:
 	The claims are broad in that they claim a synchronized water in which all single water molecules at the same time are arranged in an identical way to a stable homogeneous macrostructure where the synchronized water is in distilled condition, at atmospheric pressure and having the claimed density range, water temperature at freezing point, melting point range, surface tension range and dielectric constant range and a method of using synchronized water to treat hypertonia, reducing heart rate or increasing heart rate.. There appears to be no evidence showing that the water molecules are synchronized as claimed and one of ordinary skill in the art would recognize that water is fluid because the water molecules are not arranged in an identical way to a stable homogenous macrostructure. Further, density range, water temperature at freezing point, melting point range, surface tension range and dielectric constant range does not appear to be significantly different from that of normal distilled water or at least experimental error or variance cannot be excluded as reason for any difference.
 	Further, the Applicant’s experiments are not sufficient to show that the claimed synchronized water is effective to treat hypertonia, decrease blood pressure or increase HRV. As such, one of ordinary skill in the art would be required to undue experimentation in order to show that the methods and devices of preparation would be able to prepare the claimed synchronized water and to show that the synchronized water as claimed would be effective in the claimed uses or methods of using said synchronized water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774